Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 27, 2010                                                                                             Marilyn Kelly,
                                                                                                                   Chief Justice

                                                                                                     Michael F. Cavanagh
                                                                                                       Maura D. Corrigan
  141253 & (47)                                                                                       Robert P. Young, Jr.
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
  GARY HOVANEC,                                                                                      Alton Thomas Davis,
          Plaintiff-Appellee,                                                                                           Justices


  v                                                                SC: 141253
                                                                   COA: 289615
                                                                   Genesee CC: 05-082251-NO
  CITY OF FLINT,
             Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the May 11, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         Costs are imposed against attorney Angela Watkins, only, in the amount of $250,
  to be paid by her personally to the Clerk of this Court.

        CAVANAGH and HATHAWAY, JJ., would simply deny leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 27, 2010                   _________________________________________
         d1221                                                                Clerk